
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2


First Amendment to the

First Amended and Restated Agreement

of Limited Partnership

Of

SL Green Operating Limited Partnership, L.P.


        This Amendment is made as of May 14, 1998 by and among SL Green Realty
Corp., a Maryland Corporation, as managing general partner (the "Company" or the
"Managing General Partner") of SL Green Operating Limited Partnership, L.P, a
Delaware limited partnership (the "Partnership"), and as attorney-in-fact for
the Persons named on Exhibit A to the Agreement of Limited Partnership of SL
Green Operating Limited Partnership, dated as of August 20, 1997 (the
"Partnership Agreement") for the purpose of amending the Partnership Agreement.
Capitalized terms used herein and not defined shall have the meanings given to
them in the Partnership Agreement.

        WHEREAS, the Board of Directors of the Company (the "Board"), by
Unanimous Consent of the Trustees dated May 11,1998 and by action of the Pricing
Committee of the Board pursuant to delegated authority on May 12, 1998,
classified and designated 4,600,000 shares of Preferred Stock (as defined in the
Articles of Incorporation of the Company (the "Charter")) as Series A Preferred
Stock (as defined below);

        WHEREAS, the Board filed Articles Supplementary to the Charter (the
"Articles Supplementary") with the State Department of Assessments and Taxation
of Maryland on May 14, 1998, establishing the series of preferred stock,
designated Series A Preferred Stock;

        WHEREAS, on May 12,1998, the Company issued 4,600,000 shares of the
Series A Preferred Stock;

        WHEREAS, the Managing General Partner has determined that, in connection
with the issuance of the Series A Preferred Stock, it is necessary and desirable
to amend the Partnership Agreement to create additional Partnership Units having
designations, preferences and other rights which are substantially the same as
the economic rights of the Series A Preferred Stock.

        NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the Managing General Partner hereby amends the Partnership
Agreement as follows:

        1. Article 1 of the Partnership Agreement is hereby amended by adding
the following definitions:

        "Series A Preferred "means the 8.0% Series A Convertible, Cumulative
Preferred Stock of the Company, with the preferences, conversion and other
rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption of shares as described in
the Articles Supplementary; and

        "Series A Preferred Units" means the series of Partnership Units
representing units of Limited Partnership Interest designated as the 8.0%
Series A Convertible, Cumulative Preferred Units with the preferences,
conversion and other rights, voting powers, restrictions, limitations as to
distributions, qualifications and terms and conditions of redemption of units as
described herein; and

        2. In accordance with Section 4.2.A of the Partnership Agreement, set
forth below are the terms and conditions of the Series A Preferred Units hereby
established and issued to the Company in

--------------------------------------------------------------------------------


consideration of the Company's contribution to the Partnership of the net
proceeds following the issuance and sale of the Series A Preferred by the
Company:

        A.    Designation and Number.    A series of Partnership Units,
designated as Series A Preferred Units, is hereby established. The number of
Series A Preferred Units shall be 4,600,000.

        B.    Rank.    The Series A Preferred Units shall, with respect to
distribution rights and rights upon voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Partnership, rank (a) senior to
the Class A Units, Class B Units and all Partnership Interests ranking junior to
the Series A Preferred Units; (b) on a parity with all other Partnership
Interests issued by the Partnership the terms of which specifically provide that
such Partnership Interests rank on a parity with the Series A Preferred Units;
and (c) junior to all Partnership Interests issued by the Partnership the terms
of which specifically provide that such Partnership Interests rank senior to the
Series A Preferred Units.

        C.    Distributions.    

        (i) Pursuant to Section 5.1 of the Partnership Agreement, holders of
Series A Preferred Units shall be entitled to receive, out of Available Cash,
cumulative preferential cash distributions equal to the greater of (i) 8.0% of
the $25.00 liquidation preference per annum (equivalent to a fixed annual amount
of $2.00 per unit) or (ii) the cash dividends paid or payable (determined on
each of the Series A Preferred Unit Distribution Payment Dates referred to
below) on the number of shares of Common Stock equal to the number of shares of
Common Stock (or portion thereof) into which a share of Series A Preferred is
convertible. Distributions on the Series A Preferred Units shall be payable
quarterly and be cumulative from the fifteenth day of each January, April, July,
and October or, if not a business day, the next succeeding business day (each, a
"Series A Preferred Unit Distribution Payment Date"). Any distribution
(including the initial distribution) payable on the Series A Preferred Units for
any partial distribution period shall be prorated and computed on the basis of a
360-day year consisting of twelve 30-day months.

        (ii) No distribution on the Series A Preferred Units shall be authorized
by the Board or paid or set apart for payment by the partnership at such time as
the terms and provisions of any agreement of the Partnership, including any
agreement relating to its indebtedness, prohibits such authorization, payment or
setting apart for payment or provides that such authorization, payment or
setting apart for payment would constitute a breach thereof, or a default
thereunder, or if such authorization or payment shall be restricted or
prohibited by law. No interest, or sum of money in lieu of interest, shall be
payable in respect of any distribution payment or payments on the Series A
Preferred Units which may be in arrears.

        Notwithstanding the foregoing, distributions with respect to the
Series A Preferred Units shall accumulate whether or not any of the foregoing
restrictions exist, whether or not there is sufficient Available Cash for the
payment thereof and whether or not such distributions are authorized.
Accumulated but unpaid distributions on Series A Preferred Units shall not bear
interest and holders of the Series A Preferred Units shall not be entitled to
any distributions in excess of full cumulative distributions. Any distribution
payment made on the Series A Preferred Units shall first be credited against the
earliest accumulated but unpaid distribution due with respect to such units
which remains payable.

        (iii) Except as provided in subsection 2.C.(iv), if any Series A
Preferred Units are outstanding, no distributions (other than in Partnership
Interests ranking senior to the Series A Preferred Units as to distributions and
upon liquidation, dissolution or winding up of the affairs of the Partnership)
shall be declared or paid or set apart for payment nor shall any other
distribution be declared or made upon the Class A Units, the Class B Units, or
any other Partnership Interests ranking junior to or on a parity with the
Series A Preferred Units as to distributions or upon liquidation, dissolution or
winding up of

2

--------------------------------------------------------------------------------


the affairs of the Partnership for any period unless full cumulative
distributions have been or contemporaneously are declared and paid or declared
and a sum sufficient for the payment thereof set apart for such payment on the
Series A Preferred Units for all past distribution periods and the then current
distribution period, nor shall any Class A Units, Class B Units, or any other
Partnership Interests ranking junior to or on a parity with the Series A
Preferred Units as to distributions or upon liquidation, dissolution or winding
up of the affairs of the Partnership, be redeemed, purchased or otherwise
acquired for any consideration (or any moneys be paid to or made available for a
sinking fund for the redemption of any such Partnership Interests) by the
Partnership (except by conversion into or exchange for Partnership Interests
ranking junior to the Series A Preferred Units as to distributions and upon
liquidation, dissolution or winding up of the affairs of the Partnership).

        (iv) When distributions are not paid in full (or a sum sufficient for
such full payment is not so set apart) upon the Series A Preferred Units and any
other Partnership Interests ranking on a parity as to distributions with the
Series A Preferred Units, all distributions declared upon the Series A Preferred
Units and any other Partnership Interests ranking on a parity as to
distributions with the Series A Preferred Units shall be declared pro rata so
that the amount of distributions declared per unit of Series A Preferred Units
and such other Partnership Interests shall in all cases bear to each other the
same ratio that accumulated distributions per unit on the Series A Preferred
Units and such other Partnership Interests (which shall not include any
accumulation in respect of unpaid distributions for prior distribution periods
if such other Partnership Interests do not have a cumulative distribution) bear
to each other.

        (v) Holders of Series A Preferred Units shall not be entitled to any
distribution, whether payable in cash, property or Partnership Interests, in
excess of full cumulative distributions on the Series A Preferred Units as
described above. Accumulated but unpaid distributions on the Series A Preferred
Units will accumulate as of the Series A Preferred Units Distribution Payment
Date on which they first become payable.

        D.    Allocations.    

        Allocations of the Partnership's items of income, gain, loss and
deduction shall be allocated among holders of Series A Preferred Units in
accordance with Article VI of the Partnership Agreement.

        E.    Liquidation Preference.    

        (i) In the event of any voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Partnership, the holders of the
Series A Preferred Units shall be entitled to receive out of the assets of the
Partnership available for distribution to the Partners pursuant to
Section 13.2.A of the Partnership Agreement a liquidation preference of $25.00
per Series A Preferred Unit, plus an amount equal to any accumulated and unpaid
distributions to the date of payment, before any distribution of assets is made
to holders of Class A Units, Class B Units or any other Partnership Interests
that rank junior to the Series A Preferred Units as to liquidation rights.

        (ii) If upon any such voluntary or involuntary liquidation, dissolution
or winding up of the affairs of the Partnership, the assets of the Partnership
are insufficient to make such full payment to holders of the Series A Preferred
Units and the corresponding amounts payable on all other Partnership Interests
ranking on a parity with the Series A Preferred Units in the distribution of
assets, then the holders of such Partnership Interests shall share ratably in
any such distribution of assets in proportion to the full liquidating
distributions to which they would otherwise be respectively entitled.

        (iii) After payment of the full amount of the liquidating distributions
to which they are entitled, the holders of Series A Preferred Units shall have
no right or claim to any of the remaining assets of the Partnership.

3

--------------------------------------------------------------------------------


        (iv) None of a consolidation or merger of the Partnership with or into
another entity, merger of another entity with or into the Partnership, a
statutory unit exchange by the Partnership or a sale, lease or conveyance of all
or substantially all of the Partnership's property or business shall be
considered a liquidation, dissolution or winding up of the affairs of the
Partnership.

        F.    Redemption.    

        In connection with redemption by the Company of any of its Series A
Preferred Shares in accordance with the provisions of the Articles
Supplementary, the Partnership shall provide cash to the Company for such
purpose which shall be equal to the redemption price (as set forth in the
Articles Supplementary) and one Series A Preferred Unit shall be canceled with
respect to each Series A Preferred Share so redeemed by the Company. From and
after the Series A Preferred Share Redemption Date (as defined in the Articles
Supplementary), the Series A Preferred Units so canceled shall no longer be
outstanding and all rights hereunder, to distributions or otherwise, with
respect to such Series A Preferred Units shall cease.

        G.    Conversion.    

        In connection with conversion into shares of Common Stock, $.01 par
value per share of the Company ("Common Stock") of any Series A Preferred Shares
in accordance with the provisions of the Articles Supplementary, the Partnership
shall (i) issue to the Company a number of Class A Units equal to the number of
Common Shares issued by the Company upon such conversion; and (ii) provide cash
to the Company, if necessary, in an amount equal to the amount of cash paid by
the Company upon conversion of any Series A Preferred Shares which would
otherwise result in the issuance of fractional Common Shares. One Series A
Preferred Unit, or any fraction thereof, shall be canceled with respect to each
Series A Preferred Share, or any fraction thereof, so converted, and from and
after such conversion, the Series A Preferred Units so canceled shall no longer
be outstanding and all rights hereunder, to distributions or otherwise, with
respect to such Series A Preferred Units shall cease.

        3. Except as modified herein, all terms and conditions of the
Partnership Agreement shall remain in full force and effect, which terms and
conditions the Managing General Partner hereby ratifies and confirms.

*    *    *    *    *

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have executed this Amendment as of
the date first set forth above.

    SL GREEN REALTY CORP.,
a Maryland corporation, as Managing General Partner of
SL Green Operating Limited Partnership and on behalf
of existing Limited Partners.
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:

5

--------------------------------------------------------------------------------



QuickLinks


First Amendment to the First Amended and Restated Agreement of Limited
Partnership Of SL Green Operating Limited Partnership, L.P.
